     Case 2:18-cv-01965-MCE-DMC Document 25 Filed 05/12/20 Page 1 of 1

 1   XAVIER BECERRA, State Bar No. 118517
     Attorney General of California
 2   CHRISTOPHER J. BECKER, State Bar No. 230529
     Supervising Deputy Attorney General
 3   CAITLIN R. SMITH, State Bar No. 286891
     Deputy Attorney General
 4    1300 I Street, Suite 125
      P.O. Box 944255
 5    Sacramento, CA 94244-2550
      Telephone: (916) 210-6393
 6    Fax: (916) 324-5205
      E-mail: Caitlin.Smith@doj.ca.gov
 7   Attorneys for Defendants
     Kinross, Figueira, Subosa, Petras
 8   and Karasik

 9                            IN THE UNITED STATES DISTRICT COURT

10                          FOR THE EASTERN DISTRICT OF CALIFORNIA

11                                      SACRAMENTO DIVISION

12

13
     JIMMY McMILLIAN,                                      2:18-CV-1965-MCE-DMC-P
14
                                             Plaintiff, ORDER GRANTING STAY OF
15                                                      PROCEEDINGS UNTIL JUNE 1, 2020
                    v.
16
                                                           Action Filed: July 17, 2018
17   J. SUBOSA, et al.,

18                                       Defendants.

19

20         Having read and considered the request and supporting declaration of counsel, the Court

21   grants the request for a stay in the proceedings until June 1, 2020.

22         IT IS SO ORDERED.

23
     Dated: May 11, 2020
24                                                         ____________________________________
                                                           DENNIS M. COTA
25
                                                           UNITED STATES MAGISTRATE JUDGE
26
27

28
                                                       1
                               [PROPOSED] ORDER GRANTING STAY IN CASE (2:18-CV-1965-MCE-DMC-P)
